Plaintiff below, Thomas W. Garland, sued the defendants below, Theodore Kallmeyer and H.A. Davidoff, on open account. The defendants' answer admitted the account, but alleged they were entitled to a certain credit for goods returned to plaintiff, and the cause was tried to a jury and a verdict rendered for plaintiff for the sum claimed. Judgment was entered thereon, and defendants appeal. Defendants did not demur to the evidence or request an instructed verdict, and the insufficiency of the evidence to sustain the verdict is not presented to this court on appeal. Muskogee Traction Co. v. Reed, 35 Okla. 334, 130 P. 157; Reed v. Scott, 50 Okla. 757,151 P. 484; Dodson and Williams v. Parsons, 62 Okla. 298,162 P. 1090; Simpson v. Mauldin, 61 Okla. 92, 160 P. 491; Van Arsdale and Osborne Brokerage Co. v. Hart, 62 Okla. 119,162 P. 461.
Defendants in their brief do not specify the errors relied on as required by rule 26 of this court, and defendants are not entitled to a reversal, and for failure to comply with the rule under which a cause may be dismissed. McDonald Coal Co. v. Equitable Power Mfg. Co., 38 Okla. 177, 132 P. 486; Grubbs v. Needles, 5 I. T. 458, 82 S.W. 873; Barnes v. Benham,13 Okla. 582, 75 P. 1130; Ferguson v. Union National Bank,23 Okla. 37, 99 P. 41; Brunson v. Emerson, 34 Okla. 211, 124 P. 979.
In the two and one-half pages of brief of defendants they do not submit one authority, and where no authority is submitted to support the plaintiff in error's contention, the judgment will be affirmed without discussing the affirmance in detail. Carr v. Seigler, 52 Okla. 485, 153 P. 141; Chickasha Gas 
Electric Co. v. Griffin, 46 Okla. 228, 148 P. 729.
Defendants in their brief say the "issues are simple and clear cut; that the instructions fairly presented the law, but that the jury was not composed of men having technical knowledge of bookkeeping, and the verdict is not fairly supported by the preponderance of the evidence."
Defendants neither demurred to the evidence nor asked for an instructed verdict, and therefore the evidence is not before us, and as this is the only point, contended for by the defendants, the judgment of the court below should be affirmed.
By the Court: It is so ordered.